Reasons for Allowance

	Claims 1-4, 7, 13-20, 24, 26-28, 33, and 40-41, are allowed.
	Independent claims 1 and 26 have been amended to differentiate from the closest prior art of Lister et al. ‘379 and Witzman ‘987.  Both Lister et al. and Witzman disclose color-shifting layer with an overlaying light control layer, wherein the light control layer has a relief surface and has different functional regions causing a different color effect to be produced.  In both cases, it is controlled by 1) complete removal of the light control layer in regions or 2) providing a covering layer that alters the profile of the relief surface.  The amended claim now requires both functional regions to have both a different refractive index and a surface relief on the outer facing surface, effectively claiming that the light control layer itself has different refractive indices in the functional regions, which is not anticipated or obvious over the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637